PD-1086-15
                                 PD-1086-15                                  COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 8/19/2015 5:46:18 PM
                                                                               Accepted 8/20/2015 2:05:59 PM
                       TO THE COURT OF CRIMINAL APPEALS                                        ABEL ACOSTA
                                                                                                       CLERK

                             FROM THE FIRST COURT OF APPEALS
                                    NO. 01-11-00258-CR

JEREMY THOMAS
APPELLANT                           On Appeal from Cause Number 1284896
                                    From the 177th District Court of Harris County

V.

THE STATE OF TEXAS
APPELLEE


                        Appellant’s Motion To Extend Time
                      To File Petition For Discretionary Review


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, JEREMY THOMAS, and files this his Motion to Extend Time to File Petition for
Discretionary Review, and in support thereof, would respectfully show the Court the
following:

                                               I.
The First Court of Appeals affirmed the trial court’s judgment in Thomas v. State, 01-11-00258-
CR, 2015 WL 4101164 (Tex. App.—Houston [1st Dist.] July 7, 2015). No motion for
rehearing was filed. No other motions for extension have been filed.

                                               II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for extension is
timely filed within 15 days of the deadline for the PDR, which was August 6, 2015. Appellant
requests this extension due to the fact that counsel for Appellant has been engaged in work in
the Harris County Public Defender’s Office on many cases, including the following:

        Ajah Foster, PD-0963-15
        Domingo Medina, 01-15-00574-CR
        Kori Henegar, 14-15-00529-CR
        Trey Foster, 14-15-00496-CR
        Hugo Pachas-Luna, 01-14-00516-CR - 01-14-00520-CR
        Rodney Robins, 01-14-00582-CR
        Stephen Hopper, 14-15-00371-CR                                      August 20, 2015
      Pete Rodriguez, 14-15-00339-CR
      Vincent Williams, 14-15-00220-CR
      Darryle Robertson, 14-15-00132-CR
      Counsel has been researching and writing for several trial cases assigned to the Public
       Defender’s Office Trial Division.

                                              III.
Appellant’s attorney requests this brief extension which is necessary so that the petition can
be thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing for 30 days, to September 6, 2015.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas

                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net

                                                            Attorney for Appellant

                                 CERTIFICATE OF SERVICE
By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.

                                             /s/Sarah V. Wood
                                             Sarah V. Wood